UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-2403


DEBRA S. JONES,

                  Plaintiff - Appellant,

          v.

WELLS FARGO COMPANY; JOSHUA HODGIN,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
Chief District Judge. (5:15-cv-00432-D)


Submitted:   November 30, 2016               Decided:   December 15, 2016


Before SHEDD and      FLOYD,   Circuit     Judges,   and   DAVIS,   Senior
Circuit Judge.


Vacated and remanded with instructions by unpublished per curiam
opinion.


Cedric R. Perry, PERRY & ASSOCIATES, Rocky Mount, North
Carolina, for Appellant. John G. McDonald, Meredith A. Pinson,
MCGUIREWOODS LLP, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Debra S. Jones appeals the district court’s order denying

her motion to remand her civil negligence action against her

former employer and her supervisor to state court and granting

the Defendants’ motion to dismiss.                       Jones argues that her claim

is     not    precluded    by     North       Carolina’s          workers’        compensation

statute and that the district court erred in concluding, first,

that     Defendant       Joshua    Hodgin          was        fraudulently        joined     and,

second, that, on its face, the amended complaint filed in state

court        satisfied     the     jurisdictional                amount          required     for

maintaining a diversity action in federal court.                                   We conclude

that     the    district       court         erred       in     its    finding       that     the

jurisdictional        amount      was    established             as    a    matter    of     law.

Accordingly, we vacate the judgment and remand with directions

to remand the action to state court.

        We review de novo questions of subject matter jurisdiction,

including       the   propriety         of    removal          and    fraudulent      joinder.

Johnson v. Am. Towers, LLC, 781 F.3d 693, 701 (4th Cir. 2015).

“Although       the   plaintiff         is     generally         the       master    of     [her]

complaint, [28 U.S.C. § 1441(a) (2012)] allows a defendant to

remove certain claims originally brought in state court into

federal court.”          King v. Marriott Int’l, Inc., 337 F.3d 421, 424

(4th Cir. 2003) (internal citation and quotation marks omitted).

The    party    seeking     removal          bears   the        burden      of    establishing

                                               2
federal       subject    matter      jurisdiction.            Hoschar     v.    Appalachian

Power Co., 739 F.3d 163, 169 (4th Cir. 2014).                        In light of well-

established      federalism         concerns,        removal     jurisdiction         must   be

strictly construed, and “if federal jurisdiction is doubtful, a

remand to state court is necessary.”                          Dixon v. Coburg Dairy,

Inc.,     369     F.3d       811,     816        (4th    Cir.     2004)     (per      curiam)

(alterations and internal quotation marks omitted).

     Pursuant to 28 U.S.C. § 1332(a) (2012), district courts

have original jurisdiction over civil actions where the amount

in controversy exceeds $75,000 and the parties are citizens of

different states.             28 U.S.C. § 1332(a)(1).                   A corporation is

deemed a citizen of every state in which it is incorporated and

where    it     has    its    principal          place   of     business.        28    U.S.C.

§ 1332(c)(1)          (2012).        Complete         diversity    must     exist      for   a

federal court to exercise jurisdiction; therefore, a plaintiff

cannot    be     a     citizen      of     the    same    state    as     any   defendant.

Johnson, 781 F.3d at 704.

     The district court denied Jones’ motion to remand in part

based    on    its     finding      that    the      individual    defendant       had   been

fraudulently joined in the action.                        We need not review that

determination, however, as we conclude that removal fails on the

alternative ground that Defendants failed to establish with the

requisite certainty the amount in controversy.



                                                 3
     “If diversity of citizenship . . . provides the grounds for

removal, then the sum demanded in good faith in the initial

pleading   shall   be     deemed    to   be   the    amount   in    controversy.”

Francis v. Allstate Ins. Co., 709 F.3d 362, 367 (4th Cir. 2013)

(internal quotation marks omitted).                 “If a complaint does not

allege a specific amount of damages, the removing defendant must

prove by a preponderance of the evidence that the amount in

controversy     exceeds    $75,000.”         Id.   (alterations     and     internal

quotation marks omitted).           Our review of the record convinces us

that the removing Defendants did not satisfy their burden in the

instant case.      Although Jones sought an amount “in excess of

$10,000”   in    damages     that     included      past   and     future    mental

suffering (and treatment costs for same) and loss wages, there

is no sound basis in the record for a conclusion as a matter of

law that the amount genuinely in dispute exceeds $75,000.                       The

district court’s finding that “[t]he amended complaint . . .

makes clear that the amount in controversy exceeds $75,000,”

cannot be sustained on this record. *


     * The amended complaint is rife with allegations of Jones’
pre-existing mental disability, including an award of social
security disability benefits prior to her employment with Wells
Fargo, which lasted for no more than 12 to 16 months. Thus, on
the face of the complaint, it is far from clear what her damages
claims amount to or what amount she has put at issue.     Rather
than offering evidence to support its removal of the case, and
thereby satisfy its burden to show the existence of federal
jurisdiction, Defendants argued in their response to the motion
(Continued)
                                         4
      Accordingly, we vacate the judgment and remand the matter

to the district court with directions to remand this action to

the   Superior   Court   of   Nash   County.   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                               VACATED AND REMANDED WITH INSTRUCTIONS




to remand that Jones had offered “no evidence” to support her
contention that the jurisdictional amount was not satisfied. In
making such an argument, the Defendants got the law exactly
backward. Francis, 709 F.3d at 367.



                                      5